       Case 2:19-cv-03890-CSMW Document 35 Filed 08/13/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN MCMANUS,                           :                      CIVIL ACTION
            Plaintiff                    :
                                         :
              v.                         :
                                         :
TEVA PHARMACEUTICALS                     :
USA, INC., et al.                        :
                  Defendants             :                      NO. 19-3890

                                         ORDER

       AND NOW, this 13th day of August, 2021, upon consideration of Defendant’s “Motion

for Summary Judgment Pursuant to Federal Rule of Civil Procedure 56(b)” (Document No. 27),

Plaintiff’s “Response in Opposition to Motion for Summary Judgment and Cross-Motion for

Partial Summary Judgment” (Document No. 28), and Defendant’s “Response in Opposition and

Reply Brief in Opposition” (Document No. 30), it is hereby ORDERED that Defendant’s Motion.

(Document No. 27) is GRANTED in part and DENIED in part:

       1. Plaintiff’s Cross-Motion for Summary Judgment (Document No. 28) is DENIED;

       2. The Defendant’s Motion for Summary Judgment (Document No. 27) is GRANTED to

          the extent Counts Three, Four, Five, and Six of Plaintiff’s Complaint are DISMISSED

          with prejudice;

       3. The Defendant’s Motion for Summary Judgment (Document No. 27) regarding Counts

          One, Two, Seven, and Eight is DENIED.

IT IS SO ORDERED.
                                          BY THE COURT:




                                          _/s/ Carol Sandra Moore Wells___
                                          CAROL SANDRA MOORE WELLS
                                          United States Magistrate Judge
